Citation Nr: 9921469	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The veteran's notice of disagreement was received in May 1998.  A 
statement of the case was mailed to the veteran in July 1998.  
The veteran's substantive appeal was received in September 1998.  
The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1998.


REMAND

During the veteran's personal hearing in September 1998 and in 
correspondence of record, the veteran asserted that his PTSD had 
worsened and further asserted that he should be assigned a higher 
disability evaluation for that disorder.  The veteran has 
indicated that he is receiving disability benefits from the 
Social Security Administration.  

The VA has a duty to assist in the development of the claim.  38 
U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA statutory 
duty to assist the appellant includes the procurement and 
consideration of any relevant VA or other medical records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ferraro v. Derwinski, 
1 Vet. App. 326 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Moreover, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), has 
stated that the duty to assist claimants in developing the facts 
pertinent to their claims may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A review of the record shows that the veteran is in receipt of 
Social Security disability benefits, but his records from the 
Social Security Administration are not of record.  The veteran 
has asserted that he is unable to work due to his PTSD.  As such, 
the Board finds that it would be helpful to ascertain the reason 
the veteran is in receipt of Social Security disability benefits.  
Moreover, the Court, in Roberts v. Derwinski, 2 Vet. App. 387 
(1992, stated that the documents from the Social Security 
Administration pertaining to the veteran's receipt of Social 
Security should be considered.  Thus, the RO should obtain all 
the documentation pertaining to any claim of the veteran for 
Social Security benefits and associate them with the claims 
folder for review.

In addition, the veteran has indicated that he received regular 
treatment for his PTSD from a private physician, however, none of 
his recent treatment records for the past seven months are of 
record.  The veteran asserted that his treatment by this private 
physician more accurately shows the level of disability of his 
PTSD than the recent VA examination reflected.  In addition, he 
indicated that his PTSD has worsened.  As such, the RO should 
ensure that all current records relating to treatment of the 
veteran by Russell D. McKnight, M.D., in Norton, Virginia, and 
not currently of record, are associated with the claims file.  

In addition, since this case is being remanded for the 
aforementioned records and since the veteran contends that his 
PTSD has worsened in severity, the Board finds that the veteran 
should be afforded a VA PTSD examination by an examiner who has 
had the opportunity to review all of the evidence of record.  In 
that regard, the Board notes that the veteran's PTSD is rated 
based on the criteria in the regulations set forth in 38 C.F.R. § 
4.130, Schedule for Rating Mental Disorders, Diagnostic Code 9411 
(1998).  The claims file, and the criteria of Diagnostic Code 
9411, should be provided to the examiner prior to the 
examination.  The examiner should provide the findings in 
relationship the specific criteria listed in 38 C.F.R. § 4.130, 
Schedule for Rating Mental Disorders, Diagnostic Code 9411-9440.  

The law requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Although the 
instructions in this remand should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
carrying out the instructions completely.  Accordingly, this 
matter is Remanded for the following action:

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  These 
records should be associated with the 
claims file.

2.  The RO should obtain and associate with 
the claims file copies of all clinical 
records, which are not already in the 
claims file, of the veteran's treatment 
from Russell D. McKnight, M.D. at 100 15th 
Street, N.W., Norton, Virginia  24273.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his service 
connected PTSD.  All indicated tests, 
including appropriate psychological studies 
with applicable subscales, must be 
conducted.  The veteran's claims file, and 
the criteria of Diagnostic Code 9411-9440 
should be provided to the examiner prior to 
the examination.  The examiner should 
provide the findings in relationship the 
specific criteria listed in 38 C.F.R. § 
4.130, Schedule for Rating Mental 
Disorders, Diagnostic Code 9411-9440.  The 
examiner should specifically note that 
he/she has been provided the claims folder 
and the criteria of Diagnostic Code 9411-
9440.  The examiner should comment upon the 
effects of the veteran's service connected 
disability on ordinary activity and on how 
the disability impairs him functionally.  

4.  The RO should then readjudicate the 
claim for an increased rating for PTSD 
taking into consideration all of the 
evidence of record.  If the decision 
remains adverse to the veteran, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The supplemental statement of the 
case should set forth the changed criteria 
for psychiatric disorders discussed above.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).







